DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/20/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-12 are examined on the merits in this office action.

Election/Restriction
Applicant's election of Group I, claims 1-12 in the reply filed on 06/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/20/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0192462 A1) in view of in view of Kolb et al. (US 2010/0276374 A1 cited in IDS) and Reilly et al. (US 2004/0191492 A1).

Regarding claims 1-7 and 9, Kim et al. disclose an outer layer 30 (a cover) that covers a display device 20 (electronic device) (see Figure 6 and paragraph 0048). The outer layer (cover) can be made of a transparent material (see paragraph 0049). The outer layer (cover) comprises a glass layer 36 (rigid substrate), an adhesive layer comprising an optical clear adhesive 35 (optically transparent adhesive layer) and a polymer layer 34 (polymeric film adherable on the rigid substrate) (see Figure 2 and paragraphs 0052-0061). The polymer layer 34 can comprise polyacrylic such as polymethylmethacrylate (see paragraph 0056).
Kim et al. do not disclose polymer layer is a high refraction polymeric film comprising high refractive nanoparticles. Kim et al. do not disclose semi-transparent polymeric film as presently claimed.  
Kolb et al. disclose zirconia nanoparticles that can be dispersed or suspended in an organic matrix to provide transparent or translucent composite materials having a high index of refraction, a high x-ray opacity, or a combination thereof (see paragraph 0013). The organic matrix can be polycarbonates, poly(methyl)acrylates, etc. ((see paragraph 0116). Further, the extent to which the x-ray opacity and/or refractive index of the organic matrix can be increased is dependent on the percent loading of zirconia in the organic matrix (see paragraph 0001). While Kolb et al. do not disclose zirconia nanoparticles having a refraction index from about 2.0 to about 3.2, given that zirconia nanoparticles are identical to high refractive nanoparticles as presently claimed, zirconia nanoparticles of Kolb et al. have a refractive index from about 2.0 to about 3.2.
 In light of motivation for using zirconia nanoparticles disclosed by Kolb et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use zirconia nanoparticles in polymer layer in amounts including that presently claimed in order to obtain desired index of refraction and x-ray opacity, and thereby arrive at the claimed invention. 
Accordingly, Kim et al. in view of Kolb et al. disclose polymer layer comprising polymethylmethacrylate and zirconia nanoparticles as set forth above. Kim et al. in view of Kolb et al. do not disclose polymer layer is high refraction polymeric film having a glass transition temperature of from about 80 to about 180 C. However, given that the polymer layer of Kim et al. in view of Kolb et al. is identical to that presently claimed, it is inherent or obvious that the polymer layer of Kim et al. in view of Kolb et al. is a high refraction polymeric film having a glass transition temperature of from about 80 to about 180 C.
Kim et al. in view of Kolb et al. do not disclose semi-transparent polymeric film as presently claimed.
Reilly et al. disclose an article comprising differently colored layers which when viewed from edge, change color depending on the angle of view that can be used for eye-catching displays suitable for displaying information or promoting objects (see Abstract and paragraph 0052). The layers can be translucent, i.e. semi-transparent (see paragraph 0009). The materials suitable for layers include polyvinyl chloride (see paragraph 0023). The layers can further include special effect particles such as mica or metal flakes, i.e. colorant (i.e. see paragraph 0025). The article can be display cases (cover for electronic devices) (see paragraph 0053).
In light of motivation for using differently colored layers that are semi-transparent and comprise polyvinyl chloride and mica flakes disclosed by Reilly et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use differently colored layers that are semi-transparent and comprise polyvinyl chloride and mica flakes of Reilly et al. on the polymer layer of Kim et al. in view of Kolb et al. in order to provide eye-catching displays suitable for displaying information or promoting objects, and thereby arrive at the claimed invention. Accordingly, Kim et al. in view of Kolb et al. and Reilly et al. disclose semi-transparent polymeric film as presently claimed.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0192462 A1) in view of in view of Kolb et al. (US 2010/0276374 A1 cited in IDS) and Reilly et al. (US 2004/0191492 A1) as applied to claim 1 above, further in view of Milic (US 2005/0020763 A1).

Regarding claims 8 and 10, Kim et al. in view of Kolb et al. and Reilly et al. disclose the cover as set forth above. Kim et al. in view of Kolb et al. and Reilly et al. do not disclose amount of mica flakes in the semi-transparent polymeric film.
Milic disclose decorative additives such as metal flake or micas can be added in quantities according to taste or fashion (see paragraph 0046). However, these quantities do not exceed 5 wt% (see paragraph 0046).
In light of motivation for using mica in amount that do not exceed 5 wt% disclosed by Milic as described above, it therefore would have been obvious to one of ordinary skill in the art to use mica in amounts presently claimed in Kim et al. in view of Kolb et al. and Reilly et al. depending on desired taste or fashion, and thereby arrive at the claimed invention.
Accordingly, Kim et al. in view of Kolb et al., Reilly et al. and Milic disclose semi-transparent polymeric film as presently claimed. Therefore, it is inherent or obvious that the semi-transparent polymeric film of Kim et al. in view of Kolb et al., Reilly et al. and Milic has a refractive index as presently claimed.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0192462 A1) in view of in view of Kolb et al. (US 2010/0276374 A1 cited in IDS) and Reilly et al. (US 2004/0191492 A1) as applied to claim 1 above, further in view of in view of Liu et al. (WO 2018/1660614 A1). It is noted that when utilizing Liu et al., the disclosures of the reference are based on US 2020/0017720 A1 (cited in IDS) which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Liu et al. are found in US ‘720.

Regarding claims 11 and 12, Kim et al. in view of Kolb et al. and Reilly et al. disclose the cover as set forth above. Kim et al. disclose an optically clear adhesive between the polymer layer (high refraction polymeric film) and the glass layer as set forth above. That is, the optically clear adhesive is on bottom surface of the polymer layer.
Kim et al. in view of Kolb et al. and Reilly et al. do not disclose optically clear adhesive as presently claimed. Kim et al. in view of Kolb et al. and Reilly et al. do not disclose adhesive layer on top surface of the polymer layer (high refraction polymeric film).
Liu et al. disclose optically clear adhesive comprising polyurethane acrylate (see Abstract). The optically clear adhesive has superior optical clarity as well as superior adhesion (see paragraph 0007). The optically clear adhesive can be used between optically clear substrates or transparent sheets made of polymeric substrates to prepare a laminate (see paragraphs 0029, 0030 and 0032).
In light of motivation for using optically clear adhesive disclosed by Liu et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use optically clear adhesive of Liu et al. as the optically clear adhesive on bottom surface of the high refraction polymeric film (polymer layer) in Kim et al. in view of Kolb et al. and Reilly et al., and thereby arrive at the claimed invention.
Further, as taught by Liu et al., it would have been obvious to one of ordinary skill in the art to use optically clear adhesive of Liu et al. on top surface of the high refraction polymeric film (polymer layer) in Kim et al. in view of Kolb et al. and Reilly et al. in order to obtain superior optical clarity as well as superior adhesion of high refraction polymeric film (polymer layer) with semi-transparent polymeric film, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
In light of amendments, 112(b) rejections are withdrawn.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shi et al. (US 2009/0239068 A1) disclose a housing including a transparent substrate, a first decorative layer made of a partially transparent ink coating having a shiny powder component and a second decorative layer made of a colored ink coating (see Abstract). The transparent substrate can be a glass (rigid substrate) (see paragraph 0010). The first decorative layer includes an acrylic component and shiny powdery component such as metal powder or mica powder (see paragraph 0010). The housing can be a housing, i.e. cover for mobile phones, laptop computers, cameras, or game player devices, i.e. electronic device (see paragraph 0015).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787